Citation Nr: 0811222	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines that denied the benefits sought on appeal 
because the appellant's deceased husband does not have the 
required military service to be eligible for VA benefits.  

The Board also observes that the appellant requested a Travel 
Board hearing in her January 2006 VA Form 9; however, she 
later wrote in a February 2006 statement that she no longer 
wanted the hearing.  Thus, the appellant's hearing request 
has been withdrawn.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The question before the Board is whether the appellant's late 
husband had qualifying service to establish eligibility for 
VA death benefits.  The record shows that the National 
Personnel Records Center reported that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  Where as 
here, the interpretation of the law is dispositive of the 
appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

The Board observes, however, that the RO provided the 
appellant with a copy of the August 2005 decision, the 
October 2005 Statement of the Case (SOC), and the February 
2006 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  In addition, the RO sent correspondence in 
November 2006 advising the appellant of what the evidence 
must show to support her claim for legal entitlement to VA 
benefits, describing the type of evidence that would support 
her claim, and asking her to send any information or evidence 
in her possession that pertained to her claim.  The RO also 
explained what evidence had already been obtained, what 
evidence VA was responsible for obtaining, and what evidence 
VA would make reasonable efforts to obtain on the appellant's 
behalf in said correspondence.  Thereafter, the RO allowed 
the appellant additional time and opportunity to submit 
evidence and information in support of her claim; however, no 
response to the November 2006 letter is of record, which 
indicates that the appellant had no further evidence to 
submit in support of her claim.        

Based on the foregoing, the Board will proceed with appellate 
review.  
Legal Criteria

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A.  
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d)(2007); see 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).  

Active military, naval, or air service includes active duty.  
"Active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6 (2007).  The "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1 (2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.10 (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits, or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained therein is accurate.  38 C.F.R. § 3.203(a)(2007).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.  In cases for VA benefits where 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  Where service department certification is 
required, the service department's decision on such matters 
is conclusive and binding upon VA.  38 C.F.R. § 3.203 (2007).  
Thus, if the United States service department refuses to 
verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).
  
Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).

Analysis 

In May 2005, the appellant filed an application for VA death 
benefits asserting that her deceased husband's death was 
caused by service.  At that time, the appellant submitted a 
certificate from the Philippine Veterans Affairs Office dated 
in July 1992 showing that the appellant's late husband served 
from April 6, 1945 to September 26, 1945 in support of her 
claim.  The appellant also submitted certification of her 
late husband's military service from the Office of the 
Adjutant General, General Headquarters of the Armed Forces of 
the Philippines.

In June 2005, the RO requested verification of service from 
the National Personnel Records Center.  In July 2005, the 
National Personnel Records Center reported that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In light of the above, the aforementioned certificates 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as this 
is not an official document of the appropriate United States 
service department, and is without the official seal.  The 
document therefore is not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements for death 
benefits, and the claim must be denied based upon a lack of 
entitlement under the law.


	(CONTINUED ON NEXT PAGE)






ORDER

The appellant's claim for entitlement to VA death benefits is 
denied as a matter of law.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


